Case 2:21-cv-00551-JDC-KK Document 10 Filed 05/12/21 Page 1 of 6 PageID #: 89




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


LYDIA MARIE CRESSWELL                               CASE NO. 2:21-CV-00551

VERSUS                                              JUDGE JAMES D. CAIN, JR.

AMERICAN SECURITY INSURANCE CO. MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

       Before the court is a Motion to Dismiss [doc. 5] filed under Federal Rule of Civil

Procedure 12(b)(6) by defendant American Security Insurance Company and seeking

dismissal of the claims brought by plaintiff Lydia Marie Cresswell. Cresswell opposes the

motion. Doc. 8.

                                              I.
                                       BACKGROUND

       This suit arises from property damage incurred at Cresswell’s home during

Hurricane Laura on August 27, 2020. Cresswell alleges in relevant part that (1) at the time

of the storm, the residence was insured by American Security under Policy No.

MLR951189401; (2) American Security adjusted the loss and arrived at an unreasonably

low estimate of damages ($8,329.13 after application of deductible and recoverable

depreciation); and (3) even after being provided with Cresswell’s estimate, showing

satisfactory proof of loss in the amount of $49,007.69, American Security refused to render

additional payment. Doc. 1. Cresswell filed suit in this court, invoking its jurisdiction under




                                              1
Case 2:21-cv-00551-JDC-KK Document 10 Filed 05/12/21 Page 2 of 6 PageID #: 90




28 U.S.C. § 1332 and seeking general damages and statutory penalties for bad faith failure

to pay under Louisiana Revised Statutes 22:1892 and 1973. Id.

       American Security now brings this motion to dismiss and shows that the policy at

issue is a lender-placed one for the benefit of Cresswell’s mortgagee, Freedom Mortgage

Corporation. Doc. 5; see doc. 5, att. 2 (policy). Cresswell is not an insured, additional

insured, or third-party beneficiary under the policy, it argues, and thus lacks a legally

cognizable claim for insurance coverage or bad faith failure to pay. Doc. 5, att. 1. Cresswell

concedes that she is neither an insured nor additional insured under the policy’s terms, but

maintains that she is a third-party beneficiary. Doc. 8.

                                             II.
                                   LAW & APPLICATION

   A. Rule 12(b)(6) Standards

       Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

upon which relief can be granted.” When reviewing such a motion, the court should focus

on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

2012). The court can also consider documents referenced in and central to a party’s claims,

as well as matters of which it may take judicial notice. Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–99 (5th Cir. 2000); Hall v. Hodgkins, 305 Fed. App’x 224, 227

(5th Cir. 2008) (unpublished).

       Such motions are reviewed with the court “accepting all well-pleaded facts as true

and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini Club,

Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough facts


                                              2
Case 2:21-cv-00551-JDC-KK Document 10 Filed 05/12/21 Page 3 of 6 PageID #: 91




‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig.,

495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood of success

but instead to determine whether the claim is both legally cognizable and plausible. Lone

Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

   B. Application

       To state a claim for relief based on an insurance policy, a plaintiff must be a named

insured, an additional named insured, or an intended third-party beneficiary of that policy.

Brown v. Am. Modern Home Ins. Co., 2017 WL 2290268, at *4 (E.D. La. May 25, 2017)

(internal citations omitted). Here it is undisputed that Cresswell is not a named insured or

additional named insured on the policy. Accordingly, the relevant inquiry is whether she is

a third-party beneficiary.

       Under Louisiana law, third party beneficiary status must be conferred by contract

under what is known as a stipulation pour autrui. Williams v. Certain Underwriters at

Lloyd’s of London, 398 F. App’x 44, 47 (5th Cir. 2010) (unpublished). This status is never

presumed, and the party claiming the benefit bears the burden. Joseph v. Hosp. Svc. Dist.

No. 2 St. Mary Par., 939 So.2d 1206, 1212 (La. 2006). To this end, he must show that (1)

the contract manifests a clear intention to benefit the third party; (2) there is certainty as to

the benefit provided; and (3) the benefit is not merely an incident of the contract. Brown,

2017 WL 2290268 at *4 (citing Joseph, 939 So.2d at 1212–13).

       Courts in this circuit have had ample opportunity to consider third-party beneficiary

status under lender-placed homeowner’s insurance policies. These policies are designed to

                                               3
Case 2:21-cv-00551-JDC-KK Document 10 Filed 05/12/21 Page 4 of 6 PageID #: 92




insure the lender’s collateral whenever the borrower fails to maintain adequate insurance

coverage. Williams, 398 F. App’x at 46. Though the borrowers are typically listed on the

policy and pay premiums through the lender, such circumstances are insufficient to create

third-party beneficiary status unless the borrower is also due some sort of benefit under the

policy. Id. Where, however, there is a definite benefit to the homeowner within the policy,

he may be a third-party beneficiary. See Lee v. Safeco Ins. Co. of Am., 2008 WL 2622997

(E.D. La. Jul. 2, 2008) (stipulation pour autrui created where lender-placed policy provided

that any loss payment exceeding the mortgagee’s interest must be paid to homeowner).

       Here the policy’s loss payment clause provides, in relevant part:

       Loss will be made payable to the named insured. No coverage will be
       available to any mortgagee other than that shown as the named insured on
       the Declarations. The undisputed portion of the loss will be payable within
       30 days after we receive your proof of loss.

Doc. 5, att. 2, p. The declarations page identifies Freedom Mortgage Corporation as the

named insured and Cresswell as only the borrower. Examining identical provisions in

policies issued by American Security, courts in the Eastern and Middle Districts have

determined that the policies did not create a stipulation pour autrui in favor of the borrower.

Brown, 2017 WL 2290268 at *6 (LEMMON, J.); Butler v. Am. Sec. Ins. Co., 2019 WL

1714231, at *2 (M.D. La. Apr. 17, 2019) (JACKSON, J.); Farber v. Deutsche Bank Nat’l Tr.

Co., 2020 WL 5820076 (E.D. La. Sep. 3, 2020) (VITTER, J.).

       Cresswell maintains that there is a stipulation pour autrui based on the Reasonable

Repairs and Appraisal provisions of the policy. As set forth in the Replacement Cost

endorsement, the “you” and “your” used within these provisions refer to both the named


                                              4
Case 2:21-cv-00551-JDC-KK Document 10 Filed 05/12/21 Page 5 of 6 PageID #: 93




insured and the borrower. Doc. 5, att. 2, p. 21. The Reasonable Repair provision provides

that American Security “will pay the reasonable cost incurred by you” for repairs made to

mitigate against further damage. Id. at 9. Meanwhile, the appraisal provision provides that,

“If you and we fail to agree on the amount of loss, either may demand an appraisal of the

loss.” Id. at 13. However, neither of these provisions expressly alters the loss payment

clause’s directive that payment is due to the named insured alone.

       The contract omits any mention of payment under the Appraisal provision and does

not indicate to whom it is due under the Reasonable Repair provision. The plain language

of the latter provision’s terms indicates that compensation would ultimately be due to the

person who incurred the expense. But Cresswell has not alleged that she performed any

such repairs that were uncompensated by the insurer. See doc. 1. Accordingly, she fails to

allege the triggering condition for the policy’s possible stipulation pour autrui and the

claim is subject to dismissal on that basis. Barbe v. Ocwen Loan Svcg., LLC, 383 F.Supp.3d

634, 642–43 (E.D. La. 2019).

       Additionally, while American Security admits that the Appraisal clause gives the

borrower a right to invoke and participate in the process, Cresswell has not alleged that she

made any request for appraisal. Accordingly, she fails to state any sort of claim for breach

of the insurance contract. Such a claim is a prerequisite to a claim for bad faith under

Louisiana Revised Statute 22:1892 or 22:1873. GeoVera Spec. Ins. Co. v. Joachin, 2019

WL 8273471, at *9 (E.D. La. June 28, 2019), aff’d, 964 F.3d 390, 395 (5th Cir. 2020). The

entire action is therefore subject to dismissal, but the court will instead grant Cresswell

leave to amend her complaint and show a claim for relief under either of these provisions.

                                             5
Case 2:21-cv-00551-JDC-KK Document 10 Filed 05/12/21 Page 6 of 6 PageID #: 94




                                         III.
                                      CONCLUSION

      For the reasons stated above, the Motion to Dismiss [doc. 5] will be DENIED and

Cresswell will be given leave to file an amended complaint within 30 days of this ruling.

      THUS DONE AND SIGNED in Chambers on this 12th day of May, 2021.



                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                            6
